Hardin, J.
The consent and stipulation given before the justices, were a waiver of the relator’s right to have the first justice associated sit. It is competent for a party to waive a statutory or even constitutional *512provision made in Ms favor in civil proceedings. These proceedings .are not criminal (4 Lansing, 208; 5 Denio, 98; 24 How. Pr. 514).
The motion to supersede the writ is granted and the writ set aside, and the proceedings remitted to the court of sessions with ten dollars costs.
The appellant appealed from that order to the general term of the fourth department, where the order of special term was affirmed with costs at the January term, 1878.